Citation Nr: 1429883	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating in excess of 30 percent for scars of the right cheek. 

3.  Entitlement to an increased rating in excess of 20 percent for hearing loss.  

4.  Entitlement to an increased rating in excess of 10 percent for scar of the right forearm. 

5.  Entitlement to a compensable rating for scars of the right shoulder. 

6.  Entitlement to a compensable rating for scar of the left lower leg. 

7.  Entitlement to service connection for sleep apnea, to include as due to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1966 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2009, March 2010, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2011 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing at the RO.  In a subsequent statement, received January 2012, the Veteran noted that he wished to appear for a videoconference hearing.  As the RO schedules videoconference hearings, a remand of these matters to the RO for the requested hearing is warranted.

It is noted that the Veteran has submitted a May 2014 private medical examination for the service-connected PTSD disability.  That evidence was submitted without a waiver of initial RO consideration and a Supplemental Statement of the Case (SSOC) has not been issued addressing this evidence.  Either a waiver of initial RO consideration of this new evidence or consideration of the evidence in a SSOC will be necessary.  

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a videoconference hearing at the local RO in Philadelphia, Pennsylvania, before a Veterans Law Judge.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



